                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:19-cv-00609-FDW

REGINALD WILLIAM LINDSEY,                 )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )
                                          )                          ORDER
JAMES EXUM,                               )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint under 28

U.S.C. § 1915(e). [Doc. 1].

I.     BACKGROUND

       Pro Se Plaintiff Reginald William Lindsey (“Plaintiff”) is a federal prisoner currently

incarcerated at Williamsburg Correctional Institution in Salters, South Carolina. Plaintiff filed a

Complaint on November 11, 2019 pursuant to 42 U.S.C. § 1983, naming James Exum as the sole

Defendant. [Doc. 1]. Plaintiff alleges that Defendant Exum is an attorney whom Plaintiff hired in

the summer of 2014 to represent the mother of Plaintiff’s son in the reinstatement of the mother’s

driver’s license. [Id. at 3]. Plaintiff contends that he paid Defendant $700 in exchange for

Defendant’s agreement to represent the mother and that Defendant never provided the promised

services. [Id. at 4]. Plaintiff contends that his constitutional rights were violated as a result of

Defendant’s conduct. [Id. at 4-5].

       For relief, Plaintiff seeks compensatory and punitive damages. [Id. at 4].

II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to
determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint

must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

construction requirement will not permit a district court to ignore a clear failure to allege facts in

his Complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.      DISCUSSION

          Plaintiff has not stated a claim cognizable under 42 U.S.C. § 1983.

          To state a claim under § 1983, a plaintiff must allege that he was “deprived of a right

secured by the Constitution or laws of the United States, and that the alleged deprivation was

committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50

(1999).

          Defendant here did not act under color of state law. An attorney, whether retained, court-

appointed, or a public defender, does not act under color of state or federal law, which is a

jurisdictional prerequisite for any civil action brought under 42 U.S.C. § 1983, or under the Bivens

doctrine. See Polk Cnty. v. Dodson, 454 U.S. 312 (1981); see also Davidson v. Ratliff, No. 4:11-

1072-RBH-SVH, 2011 WL 3678679, at *2 (D.S.C. June 3, 2011) (private counsel was not acting

under color of state law under 42 U.S.C. § 1983). Further, although he generally cites the Sixth

and Fourteenth Amendments to the U.S. Constitution, Plaintiff has not alleged the actual

deprivation of any law secured by the Constitution or the laws of the United States.



                                                  2
        Plaintiff, therefore, has failed to state a claim cognizable under 42 U.S.C. § 1983. Because

amendment of Plaintiff’s Complaint would be futile, the Court will dismiss Plaintiff’s action with

prejudice. This dismissal does not preclude Plaintiff from seeking relief against this Defendant in

state court, although it appears that any state law claim Plaintiff could assert would be barred by

the statute of limitations, in any event.

IV.     CONCLUSION

        For the reasons stated herein, Plaintiff has failed to state a claim upon which relief can be

granted. Plaintiff’s Complaint will, therefore, be dismissed with prejudice.

        IT IS, THEREFORE, ORDERED that:

        1.      This action is dismissed with prejudice on initial review under 28 U.S.C. § 1915(e).

        2.      The Clerk is directed to terminate this action.

                                                      Signed: February 14, 2020




                                                  3
